Case 2:21-cv-02452-FMO-MRW Document 21 Filed 05/07/21 Page 1 of 3 Page ID #:90




    1 GREGORY S. TAMKIN (CA Bar No. 175009)
      tamkin.greg@dorsey.com
    2 DORSEY & WHITNEY LLP
      1400 Wewatta Street, Suite 400
    3 Denver, CO 80202-5549
      Telephone: (303) 629-3438
    4 Facsimile: (303) 629-3450
    5 ELLIOT J. HALES (CA Bar No. 293535)
      hales.elliot@dorsey.com
    6 DORSEY & WHITNEY LLP
      111 South Main Street, Suite 2100
    7 Salt Lake City, Utah 84111
      Telephone: (801) 933-4069
    8 Facsimile: (801) 933-7373
    9 Attorneys for Plaintiff
      KLassey Productions, LLC
   10
   11                     UNITED STATES DISTRICT COURT
   12                   CENTRAL DISTRICT OF CALIFORNIA
   13
   14 KLASSEY PRODUCTIONS, LLC, a        CASE NO. 2:21-CV-02452-FMO-MRW
      Colorado limited liability company
   15                                    NOTICE OF SETTLEMENT
                  Plaintiff,
   16
      v.
   17
      BRIAN MCKNIGHT, LEILANI
   18 MENDOZA, THE SRG/ILS GROUP,
      LLC, dba SONO RECORDING GROUP
   19 and DOES 1-10,
   20             Defendants.
   21
   22
   23
   24
   25
   26
   27
   28


                                            ii
Case 2:21-cv-02452-FMO-MRW Document 21 Filed 05/07/21 Page 2 of 3 Page ID #:91




    1         Plaintiff KLassey Productions, LLC, by and through its counsel of record,
    2
        Dorsey & Whitney, LLP, hereby advises the Court that the Parties have reached a
    3
    4 settlement of their disputes in this matter and are in the process of documenting that
    5 settlement in a formal, written settlement agreement.
    6
              Accordingly, the Plaintiff respectfully requests that the Court vacate all
    7
    8 deadlines. The Parties anticipate filing a stipulation of dismissal of all claims in
    9 this action, with each party to bear its own costs and attorneys’ fees, on or within 30
   10
      days from the date of this Notice.
   11
   12 DATED: May 7, 2021                       DORSEY & WHITNEY LLP

   13
                                               By: /s/ Elliot J. Hales
   14                                               Attorney for Plaintiff
   15                                               KLassey Productions, LLC

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  1
Case 2:21-cv-02452-FMO-MRW Document 21 Filed 05/07/21 Page 3 of 3 Page ID #:92




    1                           CERTIFICATE OF SERVICE
    2        I hereby certify that on May 7, 2021, I caused a true and correct copy of the
    3 foregoing to be emailed to counsel for:
    4
             The SRG/ILS Group, LLC
    5
             50 Water Street
    6        Norwalk, CT 06854
             Email: robert@randrentertainment.com
    7
    8        Brian McKnight & Leilani Mendoza
             16155 Belford Drive
    9
             Milton, Georgia 30004
   10        Email: jsusman@nolanheimann.com
   11
                                                          /s/ Vanessa Thompson
   12                                                     Vanessa Thompson
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                2
